         Case 4:21-cv-00914 Document 7 Filed on 03/22/21 in TXSD Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

ANTONIO CABALLERO,                                            |
    Plaintiff                                                 |
                                                              |      C.A. No. 21-cv-914
VS.                                                           |
                                                              |
FUERZAS ARMADAS REVOLUTION ARIAS                              |
DE COLOMBIA A/K/A FARC-EP A/K/A                               |
REVOLUTIONARY ARMED FORCES OF                                 |
COLOMBIA; AND NORTE DE VALLE                                  |
CARTEL,                                                       |
     Judgment Defendants                                      |
                                                              |
VS.                                                           |
                                                              |
PETROLEOS DE VENEZUELA, SLA.,                                 |
     Respondent and Real Party-in-Interest                    |
                                                              |
          And                                                 |
                                                              |
UNIVERSAL WEATHER AND AVIATION,                               |
INC.,                                                         |
      Garnishee                                               |

                    NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

          Comes now Universal Weather and Aviation, Inc., Garnishee, and enters its appearance

in this proceeding, by and through the undersigned attorney, and requests copies of all notices

motions pleadings orders and other matters in this case, and requests that same be served upon

the undersigned attorney by any method of service authorized by Fed.R.Civ.P. 5(b) and LR 5.5.

                                                        ROSS, BANKS, MAY, CRON & CAVIN, P.C.

                                                        By:
                                                        John Mayer
                                                        Texas Bar Number 13274500
                                                        Southern District Number 502092
                                                        7700 San Felipe, Suite 550
                                                        Houston, Texas 77063
                                                        Phone 713-626-1200

Notice of Appearance and Request for Notices – Page 1
         Case 4:21-cv-00914 Document 7 Filed on 03/22/21 in TXSD Page 2 of 2




                                                        Email jmayer@rossbanks.com
                                                        Attorney for Garnishee
                                                        Universal Weather and Aviation, Inc.


                                             CERTIFICATE OF SERVICE

         I certify that I served a true copy of this document upon the parties by email to the
parties' attorneys of record to the following email addresses on the 22nd day of March, 2021, as
follows:

To Plaintiff Antonio Caballero, by email to his attorneys of record:

Hank Fasthoff, Fastoff Law Firm, PLLC to email address hank@fasthofflawfirm.com
Joseph Zumpano, Zumpano Patricios, P.A., to email address lpatricios@zplaw.com

To Respondent and Real Party-in Interest Petroleos de Venezuela, SLA, by email to its attorneys
of record:

Michael Robert Rodgers, White & Case LLP, to michael.rodgers@whitecase.com
Timothy Wilson, White & Case LLP, to timothy.wilson@whitecase.com
Claire Delelle, White & Case LLP, to claire.delelle@whitecase.com
Nicole Erb, White & Case LLP, to nerb@whitecase.com

                                                        .
                                                        John Mayer




Notice of Appearance and Request for Notices – Page 2
